Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: para. [0026], line 5, “333” should be “33”.  Appropriate correction is required.
Claim Objections
Claims 3-10 are objected to because of the following informalities:
a.	Claim 3, line 2, “each first heat-conductive element” should be “each of the first heat-conductive elements”;
b.	Claim 3, lines 2-3, “each first heat source” should be “each of the first heat sources”;
c.	Claim 3, line 3, “the first heat-conductive element” should be “each of the first heat-conductive elements”;
d.	Claim 3, line 4, “the first heat source” should be “a respective one of the first heat sources”;
e.	Claim 4, line 2, “each second heat-conductive element” should be “each of the second heat-conductive elements”;
f.	Claim 4, lines 2-3, “each second heat source” should be “each of the second heat sources”;
g.	Claim 4, line 3, “the second heat-conductive element” should be “each of the second heat-conductive elements”;
h.	Claim 4, line 4, “the second heat source” should be “a respective one of the second heat sources”;
i.	Claim 6, line 3, “each protruding portion” should be “each of the protruding portions”;
j.	Claim 7, line 2, “each post” should be “each of the posts”;
k.	Claim 7, line 3, “each fastener” should be “each of the fasteners”;
l.	Claim 7, line 3, :the corresponding protruding portion” should be “a corresponding one of the protruding portions”;
m.	Claim 7, line 4, “”the corresponding post” should be a corresponding one of the posts”;
n.	Claim 8, add “the protruding portions comprise first protruding portions” and line 4, “the corresponding protruding portions” should be changed to “a corresponding one of the first protruding portions”;
o.	Claim 9, lines 1 and 2, “comprise” should be “further comprise”; and
p.	Claim 9, add “the protruding portions further comprise second protruding portions” and line 3, “the corresponding protruding portions” should be changed to “a corresponding one of the second protruding portions”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (US 2020/0260602).
With respect to Claim 1, Gao teaches an add-in module (fig. 4, 102), comprising: a substrate (120s,135), comprising a first substrate surface (fig. 4, lower surface of bottom 120) and a second substrate surface (fig. 4, upper surface of top 120), wherein the first substrate surface is opposite (see fig. 4) the second substrate surface; a plurality of first heat sources (fig. 4, 122s on bottom 120 that correspond with bottom set of 130s), disposed on the first substrate surface; a plurality of second heat sources (fig. 4, 122s on top 120), disposed on the second substrate surface; a heat sink (fig. 4, lower 106), corresponding (see fig. 4) to the first substrate surface and thermally connected (fig. 4, using bottom set of 130s) to the first heat sources, wherein the heat sink comprises a heat-sink base (fig. 4, lower 106 except for 110) and a plurality of heat-dissipation fins (fig. 4, 110 on lower 106), and the heat-dissipation fins are connected (see fig. 4) to the heat-sink base; and a heat-dissipation plate (fig. 4, upper 106), corresponding (see fig. 4) to the second substrate surface and thermally connected (fig. 4, using top set of 130s)  to the second heat sources.
With respect to Claims 2-4, Gao further teaches the first heat sources comprise a central processor chip (¶[0021], l. 14) and a plurality of first memory chips (¶[0021], l. 14), and the second heat sources comprise a plurality second memory chips (¶[0021], l. 14) (claim 2), a plurality of first heat-conductive elements (fig. 4, bottom set of 130s), each first heat-conductive element is disposed between (see fig. 4) each first heat source and the heat-sink base, and the first heat-conductive element is thermally connected (¶[0022], ll. 7-8) to the first heat source and the heat-sink base (claim 3), a plurality of second heat-conductive elements (fig. 4, top set of 130s), each second heat-conductive element is disposed between (see fig. 4) each second heat source and the heat-dissipation plate, and each second heat-conductive element is thermally connected (¶[0022], ll. 7-8) to the second heat source and the heat-dissipation plate (claim 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gao (US 2020/0260602) and Voss (US 10,085,364).
With respect to Claims 5 and 6, Gao discloses the claimed invention including a plurality of fasteners, wherein the fasteners (118) are affixed to (see fig. 4) the heat sink and the heat-dissipation plate.  Gao fails to disclose the fasteners are affixed to the substrate, the heat sink and the heat-dissipation plate.  Voss teaches the fasteners (fig. 6A, lower 608s) are affixed to the substrate (612), the heat sink (610) and the heat-dissipation plate (624) (claim 5) and the heat-dissipation plate comprises a plurality of protruding portions (fig. 6A, portion of 624 where lower 608s pass through), the fasteners pass through (see fig. 6A) the protruding portions, each protruding portion has a top surface (top surface of 624 where lower 608s pass through), and the top surface abuts (see fig. 6A) the second substrate surface (lower surface of 612).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Gao with the fastening structure of Voss for the purpose of using the fasteners to position the substrate in relation to the heat sink and the heat-dissipation plate.
With respect to Claim 7, Gao further teaches the heat sink comprises a plurality of posts (114), each post comprises a fastening hole (fig. 4, hole in 114s for 118s), the posts correspond (see fig. 4) to the protruding portions, and each fastener is affixed (see fig. 4) to the fastening hole of the corresponding post.  Gao fails to disclose each fastener passes through (see fig. 6A) the corresponding protruding portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Gao with the fastening structure of Voss for the purpose of using the fasteners to position the substrate in relation to the heat sink and the heat-dissipation plate.



Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if the claim objections are addressed and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 8 and all claims dependent thereof are allowable over the art of record because the prior art does not teach or suggest that “a bracket, wherein the bracket comprises a plurality of bracket fastening portions, the fasteners comprise a plurality of first fasteners, the posts comprise a plurality of first posts, the first fasteners pass through the corresponding protruding portions, the substrate, and the bracket fastening portions and are affixed to the first posts.”  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 8 and all claims dependent thereof patentable over art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 10,314,160, 10,869,383 and US 11,153964 (fig. 3 of each) disclose a notch in a heat sink to accommodate a capacitor.  US 9,894,805, 10,582,644, and 11,272,640 disclose solid state drive add-in modules.  US 10,186,471 disclose a solid state drive including posts protrusions and fasteners.  US 10,798,839 is the issued patent of US 2020/0260602.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  12/3/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835